            Case 5:20-cv-01115-PRW Document 1 Filed 11/04/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

 1) AMBER VERA,

                Plaintiff,                                         CIV-20-1115-PRW
                                                 Civil Action No. ____________________

 vs.

 1) AMY DERKS and
 2) STAR FLEET TRUCKING, INC.,

                Defendants.


         DEFENDANTS STAR FLEET TRUCKING, INC.’S AND AMY DERKS’
               NOTICE OF REMOVAL TO ASSERT CITIZENSHIP

       PLEASE TAKE NOTICE, that Defendants Star Fleet Trucking, Inc. (“Star Fleet”) and

Amy Derks (“Derks”) (collectively, “Defendants”), by and through the undersigned counsel,

hereby file their Notice of Removal to Assert Citizenship of this civil action to United States

District Court for the Western District of Oklahoma, from the District Court of Oklahoma County,

Oklahoma (Case No. CJ-2020-4823), pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. In support,

the grounds for removal are more particularly stated as follows:

                                  PROCEDURAL HISTORY

       1.      On October 15, 2020, Plaintiff served Star Fleet with her summons and Petition in

Oklahoma County District Court Case No. CJ-2020-4823 (“State Court Action”).

       2.      On October 19, 2020, Plaintiff served Derks with her summons and Petition in the

State Court Action.

       3.      As of the date of this filing, Defendants have not filed a responsive pleading in the

State Court Action.
               Case 5:20-cv-01115-PRW Document 1 Filed 11/04/20 Page 2 of 4




                                      BASIS FOR REMOVAL

          4.      The amount in controversy exceeds the diversity jurisdiction threshold of $75,000.

Plaintiff has pled that the damages sought are in excess of $75,000. See Plaintiff’s Original

Petition, Exhibit 2.

          5.      Upon information and belief, Plaintiff Amber Vera is, and was at the time this

action was commenced, a citizen of and a domiciled resident in the State of Oklahoma, United

States.

          6.      Defendant Star Fleet is a corporation organized and existing under the laws of the

State of Delaware with its headquarters and principal place of business in Middlebury, Indiana,

United States. For purposes of diversity jurisdiction, a corporation is deemed to be a citizen of the

state in which it was incorporated and the state where it has its principal place of business. 28

U.S.C. § 1332(c)(1). Accordingly, Defendant Star Fleet is a citizen of the State of Delaware and

the State of Indiana for diversity purposes.

          7.      Defendant Derks is, and was at the time of the incident which is the subject of

Plaintiff’s claim, a citizen of and domiciled resident in the state of Michigan, United States.

          8.      Removal is proper under 28 U.S.C. § 1332(a) because there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs,

and attorney’s fees.

          9.      Venue is proper in the Western District of Oklahoma under 28 U.S.C. § 1441(a)

because the State Court in which the action is pending is located in this District.

                                   NOTICE TO STATE COURT

          10.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

will be served on Plaintiff and filed with the Clerk of the District Court of Oklahoma County,

Oklahoma.


                                                  2
           Case 5:20-cv-01115-PRW Document 1 Filed 11/04/20 Page 3 of 4




                                            EXHIBITS

        11.     Pursuant to 28 U.S.C. § 1446(a) and W.D. Okla. Local Rule 81.1, a true and correct

copy of the State Court Action docket sheet (Exhibit 1) and true and correct copies of all process,

pleadings, and other filings served upon Defendants in the State Court Action (Exhibits 2-4) are

submitted with this Notice of Removal.

                                          CONCLUSION

        12.     For the foregoing reasons, Defendants request that this Court place this case on the

docket of the United States District Court of the Western District of Oklahoma. Defendants further

request a full and fair opportunity to brief, respond, and argue against any Motion for Remand

filed by Plaintiff.

        WHEREFORE, Defendants Star Fleet Trucking, Inc. and Amy Derks, request that this

action now pending against it in the District Court of Oklahoma County, Oklahoma, be removed

to the United States District Court for the Western District of Oklahoma, as an action properly

removable thereto, and for any such further relief to which it is entitled.

        Dated: November 04, 2020.

                                                      Respectfully submitted,

                                                      /s/ Leah T. Rudnicki
                                                      Leah T. Rudnicki, OBA No. 32688
                                                      THE RUDNICKI FIRM
                                                      7201 N. Classen Blvd., Suite 204
                                                      Oklahoma City, OK 73116
                                                      Telephone: (405) 445-7422
                                                      Facsimile: (405) 445-7421
                                                      Email: margie@rudnickifirm.com

                                                      ATTORNEYS FOR DEFENDANTS
                                                      STAR FLEET TRUCKING, INC. and
                                                      AMY DERKS




                                                  3
          Case 5:20-cv-01115-PRW Document 1 Filed 11/04/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, the undersigned, do hereby certify that on this 4th day of November, 2020, I
electronically transmitted the attached document to the U.S. District Court for the Western District
of Oklahoma Clerk’s office using the CM/ECF System for filing and transmittal of Notice of
Electronic Filing to the Following CM/ ECF registrant(s):

       Matthew Wade, Esq.
       Abel Law Firm
       900 NE 63rd Street
       Oklahoma City, OK 73105
       Telephone: (405) 239-9046
       Facsimile: (405) 418-0833
       mwade@abellawfirm.com
       ATTORNEY FOR PLAINTIFF



                                                           s/ Leah T. Rudnicki




                                                 4
